Citation Nr: 1505824	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to July 1960.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A hearing was held before the undersigned Veterans Law Judge at the RO in June 2014.  A transcript of the hearing is of record.  The Board remanded the case for further development in July 2014, and it has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the agency of original jurisdiction (AOJ), as well as the Board hearing transcript.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an additional VA medical opinion.  Specifically, the December 2009 VA examiner determined that the Veteran's hearing loss and tinnitus were not caused by or a result of his military service.  In so finding, the examiner noted that the Veteran's hearing was well within normal limits at separation, with no complaints of hearing loss or tinnitus during service.  She also noted that the Veteran had a lengthy civilian career of excessive noise working in a plywood mill.

In a September 2014 clarifying opinion, the same examiner determined that it was less likely than not that the Veteran's hearing loss and tinnitus were incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, she indicated that, as the Veteran had no hearing loss or degradation of hearing in service, there was no nexus for service connection.

On review, the examiner did consider the Veteran's clarifying statement that he was provided with hearing protection both during service as an aircraft mechanic and in his post-service employment at a plywood mill, as well as his report of current, intermittent tinnitus, in providing the clarifying opinion.  Nevertheless, the opinion is largely based on a lack of in-service hearing loss.  The examiner did not fully discuss any medically known or theoretical causes of hearing loss and tinnitus or describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, as requested in the Board's prior remand.  Therefore, the Board finds that an addition medical opinion is needed in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and his representative to confirm his current mailing address and document such efforts in the claims file.  Specifically, it appears that the December 2014 supplemental statement of the case sent to the Veteran's address of record was returned to VA.
2.  After verifying the Veteran's current mailing address, the AOJ should send him another copy of the December 2014 supplemental statement of the case.

3.  After completing the above actions, the AOJ should refer the Veteran's claims file to the December 2009/September 2014 VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the December 2009 VA examination report and September 2014 VA clarifying opinion.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or are otherwise related to his military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by or otherwise related to his hearing loss.

In providing this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

It is noted that the Veteran clarified that he was provided with hearing protection both during service as an aircraft mechanic and in his post-service employment at a plywood mill.  He also explained that he has current tinnitus that is intermittent in nature.  See, e.g., Bd. Hrg. Tr. at 3-5.  (During the VA examination, he indicated that he did not use hearing protection and that he did not have a current complaint of tinnitus.)  It is also noted that the July 1960 separation audiological examination must be converted from ASA measurements to ISO-ANSI measurements.  The examiner is asked to consider this information and its medical significance, if any, in providing the clarifying opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




